— Judgment, Supreme Court, New York County (Edward J. Greenfield, J.), entered July 26, 1991, which dismissed the complaint, with prejudice, unanimously affirmed, with costs.
Using the "transactional analysis” approach, the court properly determined that all claims arising from plaintiffs dismissal as a student at New York Law School were barred by the doctrine of res judicata (see, O’Brien v City of Syracuse, 54 NY2d 353, 357). The previous decision in the CPLR article 78 proceeding upheld the policy against judicial intervention in academic disputes regarding student evaluations absent evidence of "bad faith, arbitrariness, capriciousness, irrationality or a constitutional or statutory violation” (Matter of Susan M. v New York Law School, 76 NY2d 241, 247).
In the prior proceeding, plaintiff could have sought damages arising from the alleged violation of contractual rights. CPLR 7806 "authorizes the court in an article 78 proceeding to grant * * * damages * * * that are incidental to the primary relief sought” if, as here, damages are recoverable on the same set of facts (Pauk v Board of Trustees, 111 AD2d 17, 21, affd 68 NY2d 702).
We have examined plaintiffs remaining claims and find them to be without merit. Concur — Sullivan, J. P., Carro, Milonas and Ross, JJ.